UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 717-412-6301 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,302,993 Common shares outstanding at 10/31/07 1 PENNSYLVANIA COMMERCE BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) September 30, 2007 and December 31, 2006 3 Consolidated Statements of Income (Unaudited) Three months and nine months ending September 30, 2007 and September 30, 2006 4 Consolidated Statements of Stockholders' Equity(Unaudited) Nine months ending September 30, 2007 and September 30, 2006 5 Consolidated Statements of Cash Flows (Unaudited) Nine months ending September 30, 2007 and September 30, 2006 6 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Item 4T. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Securities Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (dollars in thousands, except share amounts) September 30, 2007 December 31, 2006 Assets Cash and due from banks $ 56,280 $ 52,500 Federal funds sold 0 0 Cash and cash equivalents 56,280 52,500 Securities, available for sale at fair value 396,377 392,058 Securities, held to maturity at cost (fair value 2007: $320,384;2006: $314,837) 324,664 319,628 Loans, held for sale 12,367 15,346 Loans receivable, net of allowance for loan losses (allowance 2007: $10,673;2006: $9,685) 1,104,322 973,033 Restricted investments in bank stocks 15,623 11,728 Premises and equipment, net 89,377 83,679 Other assets 16,476 18,511 Total assets $ 2,015,486 $ 1,866,483 Liabilities Deposits: Noninterest-bearing $ 281,366 $ 275,137 Interest-bearing 1,360,521 1,341,640 Total deposits 1,641,887 1,616,777 Short-term borrowings and repurchase agreements 178,200 112,800 Long-term debt 79,400 29,400 Other liabilities 7,678 6,398 Total liabilities 1,907,165 1,765,375 Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding 400 400 Common stock – $1.00 par value; 10,000,000 shares authorized; issued and outstanding – 2007: 6,270,942; 2006: 6,149,155 6,271 6,149 Surplus 69,762 67,072 Retained earnings 36,415 31,941 Accumulated other comprehensive loss (4,527) (4,454) Total stockholders’ equity 108,321 101,108 Total liabilities and stockholders’ equity $ 2,015,486 $ 1,866,483 See accompanying notes. 3 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ending Nine Months Ending (in thousands, September 30, September 30, except per share amounts) 2007 2006 2007 2006 Interest Loans receivable, including fees: Income Taxable $ 19,733 $ 16,685 $ 56,895 $ 47,268 Tax-exempt 547 266 1,517 699 Securities: Taxable 9,154 9,877 27,641 29,195 Tax-exempt 16 16 49 68 Total interest income 29,450 26,844 86,102 77,230 Interest Deposits 10,404 10,324 32,829 27,636 Expense Short-term borrowings 2,906 3,003 8,329 8,723 Long-term debt 950 361 2,272 1,070 Total interest expense 14,260 13,688 43,430 37,429 Net interest income 15,190 13,156 42,672 39,801 Provision for loan losses 537 428 1,517 1,409 Net interest income after provision for loan losses 14,653 12,728 41,155 38,392 Noninterest Service charges and other fees 5,402 4,317 14,977 12,242 Income Other operating income 183 155 532 474 Gains on sales of loans 231 208 1,011 836 Gains on calls of securities 0 0 171 0 Total noninterest income 5,816 4,680 16,691 13,552 Noninterest Salaries and employee benefits 8,590 7,696 25,542 22,682 Expenses Occupancy 1,915 1,714 5,521 4,945 Furniture and equipment 1,038 875 2,985 2,578 Advertising and marketing 946 642 2,467 1,981 Data processing 1,661 1,403 4,793 3,936 Postage and supplies 496 426 1,504 1,193 Regulatory assessments 607 132 1,501 382 Telephone 635 233 1,773 682 Other 1,950 1,740 5,550 4,905 Total noninterest expenses 17,838 14,861 51,636 43,284 Income before income taxes 2,631 2,547 6,210 8,660 Provision for federal income taxes 780 902 1,676 2,928 Net income $1,851 $1,645 $4,534 $5,732 Net Income per Common Share: Basic $0.29 $0.27 $0.72 $0.93 Diluted 0.28 0.26 0.69 0.89 Average Common and Common Equivalent Shares Outstanding: Basic 6,259 6,116 6,217 6,086 Diluted 6,469 6,373 6,443 6,381 See accompanying notes. 4 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2006 $400 $6,014 $ 64,859 $ 24,767 $(4,397) $ 91,643 Comprehensive income: Net income - - - 5,732 - 5,732 Change in unrealized(losses) on securities, net of tax - 45 45 Total comprehensive income 5,777 Dividends declared on preferred stock - - - (60) - (60) Common stock of 88,302 shares issued under stock option plans, including tax benefit of $513 - 88 864 - - 952 Common stock of 180 shares issued under employee stock purchase plan - - 5 - - 5 Proceeds from issuance of 23,315 shares of common stock in connection with dividend reinvestment and stock purchase plan - 23 611 - - 634 Common stock share-based awards - - 229 - - 229 Balance, September 30, 2006 $400 $6,125 $ 66,568 $ 30,439 $(4,352) $ 99,180 (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2007 $400 $6,149 $67,072 $31,941 $(4,454) $ 101,108 Comprehensive income: Net income - - - 4,534 - 4,534 Change in unrealized (losses) on securities, net of tax - (73) (73) Total comprehensive income 4,461 Dividends declared on preferred stock - - - (60) - (60) Common stock of 80,173 shares issued under stock option plans, including tax benefit of $282 - 80 1,090 - - 1,170 Common stock of 130 shares issued under employee stock purchase plan - - 3 - - 3 Proceeds from issuance of 41,484 shares of common stock in connection with dividend reinvestment and stock purchase plan - 42 1,074 - - 1,116 Common stock share-based awards - - 523 - - 523 Balance, September 30, 2007 $400 $6,271 $69,762 $36,415 $(4,527) $ 108,321 See accompanying notes. 5 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ending September 30, (in thousands) 2007 2006 Operating Activities Net income $4,534 $5,732 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,517 1,409 Provision for depreciation and amortization 3,524 2,937 Deferred income taxes (89) 1,177 Amortization of securities premiums and accretion of discounts, net 442 613 Net (gains) on calls of securities (171) 0 Proceeds from sales of loans 66,323 70,311 Loans originated for sale (62,495) (71,267) Gains on sales of loans (1,011) (836) Loss on disposal of equipment 0 146 Noncash compensation 523 229 Amortization of deferred loan origination fees and costs 601 849 (Increase) decrease in other assets 2,045 (2,743) Increase in other liabilities 1,280 124 Net cash provided by operating activities 17,023 8,681 Investing Activities Securities held to maturity: Proceeds from principal repayments and maturities 40,146 17,134 Proceeds from calls of securities 21,171 0 Purchases (66,287) (31,500) Securities available for sale: Proceeds from principal repayments and maturities 45,285 47,506 Purchases (49,949) (84,553) Proceeds from sales of loans receivable 2,683 1,181 Net increase in loans receivable (135,911) (115,840) Net purchase of restricted investments in bank stock (3,895) (452) Proceeds from sale of premises and equipment 62 5 Purchases of premises and equipment (9,284) (18,370) Net cash used by investing activities (155,979) (184,889) Financing Activities Net increase in demand, interest checking, money market, and savings deposits 62,706 241,300 Net decrease in time deposits (37,596) (6,109) Net increase (decrease) in short-term borrowings 65,400 (61,600) Proceeds from long-term borrowings 50,000 0 Proceeds from issuance of long-term debt 0 15,800 Proceeds from common stock options exercised 888 439 Proceeds from dividend reinvestment and common stock purchase plan 1,116 634 Tax benefit on exercise of stock options 282 513 Cash dividends on preferred stock (60) (60) Net cash provided by financing activities 142,736 190,917 Increase in cash and cash equivalents 3,780 14,709 Cash and cash equivalents at beginning of year 52,500 36,422 Cash and cash equivalents at end of period $56,280 $51,131 See accompanying notes. 6 PENNSYLVANIA COMMERCE BANCORP, INC. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note 1.CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements were prepared in accordance with GAAP for interim financial statements and with instructions for Form 10-Q and S-X Regulation 210.10-01. Further information on the Company’s accounting policies are available in Note 1 (Significant Accounting Policies) of the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The accompanying consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented. Such adjustments are of a normal, recurring nature. These consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated financial statements include the accounts of Pennsylvania Commerce Bancorp, Inc. and its consolidated subsidiaries. All material intercompany transactions have been eliminated. Certain amounts from prior years have been reclassified to conform to the 2007 presentation. Note 2.STOCK-BASED COMPENSATION Effective January 1, 2006, the Company adopted Financial Accounting Standards Board (FASB) Statement No. 123(R), “Share-Based Payment,” (“FAS 123(R)”) using the modified prospective method. FAS 123(R) requires compensation costs related to share-based payment transactions to be recognized in the income statement (with limited exceptions) based on the grant-date fair value of the stock-based compensation issued. Compensation costs are recognized over the period that an employee provides service in exchange for the award. The adoption of Statement of Financial Accounting Standards (“FAS”)123(R) had an unfavorable impact on our net income and net income per share in 2006 and 2007 and will continue to do so in future periods as we recognize compensation expense for stock option awards. In conjunction with FAS 123(R), the Company also adopted FASB Staff Position (“FSP”) FAS123(R)-2, “Practical Accommodation to the Application of Grant Date as Defined in FAS123(R)” effective January 1, 2006.FSP123(R)-2 provides guidance on the application of grant date as defined in FAS 123(R). In accordance with this standard, a grant date of an award exists if (a)the award is a unilateral grant and (b)the key terms and conditions of the award are expected to be communicated to an individual recipient within a relatively short time period from the date of approval. The adoption of this standard did not have a material impact on our consolidated financial position, results of operations, or cash flows for the nine month periods ended September 30, 2006 or 2007. 7 The fair value of each option grant was established at the date of grant using the Black-Scholes option pricing model. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options, which have no vesting restrictions and are fully transferable.In addition, option valuation models require the input of highly subjective assumptions including the stock price volatility. Because the Company's stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management's opinion, the existing models do not necessarily provide a reliable single measure of the fair value of the Company’s stock options. The Black-Scholes model used the following weighted-average assumptions for 2007 and 2006, respectively:risk-free interest rates of 4.7% and 5.1%; volatility factors of the expected market price of the Company's common stock of .19 and .19; weighted average expected lives of the options of 8.2 years and 8.2 years; and no cash dividends. The calculated weighted average fair value of options granted using these assumptions for 2007 and 2006 was $10.21 per share and $11.11 per share, respectively. In the first nine months of 2007, the Company issued 163,350 options to purchase shares of the Company’s stock at exercise prices ranging from $27.98 to $28.51 per share. As a result of adopting FAS 123(R) on January 1, 2006, the Company recorded compensation expense of approximately $523,000 and $229,000 during the nine months ended September 30, 2007, and September 30, 2006, respectively. Prior to the adoption of FAS 123(R), the Company presented tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Consolidated Statement of Cash Flows. FAS 123(R) requires the cash flows resulting from the tax benefits due to deductions in excess of the compensation cost recognized for those options (excess tax benefits) to be classified as financing cash flows. The $513,000 excess tax benefit classified as a financing cash flow in 2006 would have been classified as an operating cash inflow if the Company had not adopted FAS 123(R). Note 3.NEW ACCOUNTING STANDARDS In July 2006, the FASB issued FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes." The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company's financial statements in accordance with Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes." Specifically, the pronouncement prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on the related derecognition, classification, interest and penalties, accounting for interim periods, disclosure, and transition of uncertain tax positions. In May 2007, the FASB issued FASB Staff Position (“FSP”) FIN 48-1 “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1). FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. FSP FIN 48-1 is effective retroactively to January 1, 2007. The implementation of FIN 48 and FIN 48-1 did not have a material impact on our consolidated financial position or results of operations. In September 2006, the FASB issued FASB Statement No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements. FASB Statement No. 157 applies to other accounting pronouncements that require or permit fair value measurements. The new guidance is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years. We are currently evaluating the potential impact, if any, of the adoption of FASB Statement No. 157 on our consolidated financial position, results of operations and cash flows. 8 In February 2007, the FASB issued FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115.” FAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date. FAS No. 159 is effective for our Company January 1, 2008. The Company is evaluating the impact that the adoption of FAS No. 159 will have on its consolidated financial statements. In March2007, the FASB ratified EITF Issue No.06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards.” EITF 06-11 requires companies to recognize the income tax benefit realized from dividends or dividend equivalents that are charged to retained earnings and paid to employees for nonvested equity-classified employee share-based payment awards as an increase to additional paid-in capital. EITF 06-11 is effective for fiscal years beginning after September15, 2007. The Company does not expect EITF 06-11 to have a material impact on its financial position, results of operations or cash flows. In June 2007, the Emerging Issues Task Force (“EITF”) reached a final consensus on EITF Issue No.07-3, “Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities” (“EITF07-3”). EITF 07-3 is effective for fiscal years beginning after December 15, 2007. EITF 07-3 requires that non-refundable advance payments for future research and development activities should be capitalized until the goods have been delivered or related services have been performed. Adoption is on a prospective basis and could impact the timing of expense recognition for agreements entered into after December 31, 2007.We do not expect the adoption of EITF07-3 to have a significant impact on our consolidated financial statements. Note 4.COMMITMENTS AND CONTINGENCIES The Company is subject to certain routine legal proceedings and claims arising in the ordinary course of business. It is management’s opinion that the ultimate resolution of these claims will not have a material adverse effect on the Company’s financial position and results of operations. In the normal course of business, there are various outstanding commitments to extend credit, such as letters of credit and unadvanced loan commitments.At September 30, 2007, the Company had $388 million in unused commitments. Management does not anticipate any losses as a result of these transactions. Future Facilities The Company owns a parcel of land at the corner of Carlisle Road and Alta Vista Road in Dover Township, York County, Pennsylvania. The Company plans to construct a full-service store on this property to be opened in the future. The Company has entered into a land lease for the premises located at 2121 Lincoln Highway East, East Lampeter Township, Lancaster County, Pennsylvania.The Company plans to construct a full service store on this property to be opened in the future. The Company has purchased land at 105 N. George Street, York City, York County, Pennsylvania. The Company plans to open a store on this property to be opened in the future. Note 5.OTHER COMPREHENSIVE INCOME Accounting principles generally require that recognized revenue, expenses, gains, and losses be included in net income. Although certain changes in assets and liabilities, such as unrealized gains and losses on available for sale securities, are reported as a separate component of the equity section of the balance sheet, such items, along with net income are components of comprehensive income. 9 The only other comprehensive income component that the Company presently has is unrealized gains (losses) on securities available for sale. The federal income taxes allocated to the unrealized gains (losses) are presented in the following table. The reclassification adjustments included in comprehensive income are also presented. Three Months Ending September 30, Nine months Ending September 30, (in thousands) 2007 2006 2007 2006 Unrealized holding gains (losses) on available for sale securities occurring during the period $ 1,498 $5,454 $ (111) $69 Reclassification adjustment for gains included in net income 0 0 0 0 Net unrealized gains (losses) 1,498 5,454 (111) 69 Income (taxes) benefit (509) (1,909) 38 (24) Other comprehensive income (loss) $989 $3,545 $(73) $45 Note 6.GUARANTEES The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party. Generally, when issued, letters of credit have expiration dates within two years. The credit risk associated with letters of credit is essentially the same as that of traditional loan facilities. The Company generally requires collateral and/or personal guarantees to support these commitments. The Company had $31.2 million of standby letters of credit at September 30, 2007. Management believes that the proceeds obtained through a liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payment required under the corresponding letters of credit. There was no current amount of the liability at September 30, 2007 for guarantees under standby letters of credit issued. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Management's Discussion and Analysis of Financial Condition and Results of Operations analyzes the major elements of the Company’s balance sheets and statements of income. This section should be read in conjunction with the Company's financial statements and accompanying notes. Forward-Looking Statements The Company may, from time to time, make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (including this Form 10-Q and the exhibits thereto), in its reports to stockholders, and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates, and intentions that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the Company’s control). The words “may”, “could”, “should”, “would”, “believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others discussed in this Form 10-Q and in the Company’s Form 10-K, could cause the Company’s financial performance to differ materially from that expressed or implied in such forward-looking statements: · the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; · the effects of, and changes in, trade, monetary and fiscal policies, including interest rate policies of the Board of Governors of the Federal Reserve System; · inflation; · interest rate, market, and monetary fluctuations; · the timely development of competitive new products and services by the Company and the acceptance of such products and services by customers; · the willingness of customers to substitute competitors’ products and services for the Company’s products and services, and vice versa; · the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); · the impact of the rapid growth of the Company; · the Company’s dependence on Commerce Bancorp, Inc. (and its successor) to provide various services to the Company and the costs associated with securing alternate providers of such services; · changes in the Company’s allowance for loan losses; · the effect of terrorists attacks and threats of actual war; · unanticipated regulatory or judicial proceedings; · changes in consumer spending and saving habits; and · the success of the Company at managing the risks involved in the foregoing. 11 The Company cautions that the foregoing list of important factors is not exclusive. The Company cautions that any such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties, and other factors which may cause the Company’s actual results, performance, or achievements to differ materially from the future results, performance, or achievements the Company has anticipated in such forward-looking statements.You should note that many factors, some of which are discussed in this Form 10-Q, could affect the Company’s future financial results and could cause those results to differ materially from those expressed or implied in the Company’s forward-looking statements contained or incorporated by reference in this document. The Company does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on behalf of the Company. For information on subsequent events, refer to the Company’s filings with the SEC. EXECUTIVE SUMMARY During the third quarter of 2007, our total assets grew by $100.0 million, from $1.92 billion at June 30, 2007 to $2.02 billion at September 30, 2007. During this same period, our total net loans (including loans held for sale) increased by $36.4 million from $1.08 billion to $1.12 billion while our total deposits increased by $109 million from $1.53 billion to $1.64 billion.The large increase in deposits was primarily the result of seasonal increases in core public fund deposit balances which historically show strong growth during the third quarter.Also, contributing to the deposit growth was the opening of three new stores during the third quarter at the following locations:Shillington Road in Berks County, Manheim Pike in Lancaster County and Linglestown Road in Dauphin County. Total revenues for the three months ended September 30, 2007 were $21.0 million, up $3.2 million, or 18% over the same period in 2006. Net income for the third quarter was $1.9 million, a 13% increase over the third quarter in 2006 and net income per share for the quarter totaled $0.28, an 8% increase over the $0.26 per share recorded during the third quarter of 2006. During the first nine months of 2007, our total assets grew by $149.0 million, from $1.87 billion at December 31, 2006 to $2.02 billion at September 30, 2007. During this same period, interest-earning assets (primarily loans and investments) increased by $143.0 million, from $1.73 billion to $1.87billion. The growth in interest-earning assets was funded by an increase in deposits as well as short-term and long-term borrowings. During the first nine months of 2007, our total net loans (including loans held for sale) increased by $128.3 million, from $988.4 million at December 31, 2006 to $1.12 billion at September 30, 2007. This growth was represented across most loan categories, reflecting a continuing commitment to the credit needs of our market areas. Our loan to deposit ratio, which includes loans held for sale, was 69% at September 30, 2007, compared to 62% at December 31, 2006. Total deposits increased $25.1 million, from $1.62 billion at December 31, 2006 to $1.64 billion at September 30, 2007. Core deposits increased $43.1 million, from $1.58 billion at December 31, 2006 to $1.62 billion at September 30, 2007. The increase was largely the result of seasonal increases in core public fund deposits balances of $60.1 million during the first nine months. Our core deposits include all deposits except for primarily our public fund time deposits. Total borrowings increased by $115.4 million from $112.8 million at December 31, 2006 to $228.2 million at September 30, 2007, primarily to fund the increase in loan balances mentioned above. Of the total borrowings at September 30, 2007, $178.2 million were short-term and $50.0 million were considered long-term. 12 The first two quarters of 2007 were marked by the difficult yield curve environment that was present during the third and fourth quarters of 2006.This added pressure to our net interest margin and constrained our historical net interest income growth. However, during the third quarter of 2007, the yield curve environment began to slowly move from one of inversion to one of a more of a traditional slope. As a result, the Company experienced marked improvement in its level of net interest income and in its net interest margin statistic over both the amount recognized in thesecondquarter of 2007 as well as during thethird quarter of 2006. Net interest income for the first nine months of 2007 grew by $2.9 million, or 7%, over the first nine months of 2006.Interest income was up 11%, due primarily to the increased volume in interest-earning assets and was partially offset by a higher level of interest expense. Total revenues (net interest income plus noninterest income) increased by $6.0 million, or 11%,for the first nine months of 2007 compared to the first nine months of 2006. Net income decreased by 21%, from $5.7 million for the first nine months of 2006 to $4.5 million for the first nine months of 2007. Diluted net income per common share was $0.69 for the first nine months of 2007 compared to $0.89 for the same period in 2006. The decrease in net income and related net income per share were due to a higher level of noninterest expenses. Net income results for the first nine months of 2007 included the expense impact of our two new stores opened during the fourth quarter of 2006, the costs associated with the three new stores opened during the most recent quarter, as well as a full three quarter impact of expenses associated with Commerce Center, our Headquarters, Operations and Training Center which we moved into on March 31, 2006. Another contributing factor was the deposit insurance assessment which was reinstated by the FDIC during the first quarter of 2007 for all banks whose deposits are federally insured. The financial highlights for 2007 compared to 2006 are summarized below. (dollars in millions, except per share amounts) September 30, 2007 September 30, 2006 % Change Total Assets $ 2,015.5 $ 1,838.2 10 % Total Loans (net) 1,104.3 928.0 19 Total Deposits 1,641.9 1,606.3 2 Total Revenues $59.4 $53.4 11 % Net Income 4.5 5.7 (21) Diluted Net Income Per Share $0.69 $0.89 (22) % APPLICATION OF CRITICAL ACCOUNTING POLICIES Our accounting policies are fundamental to understanding Management’s Discussion and Analysis of Financial Condition and Results of Operations. Our accounting policies are more fully described in Note 1 of theNotes to Consolidated Financial Statementsdescribed in the Company’s annual report on Form 10-K for the year ended December 31, 2006. Our consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America. These principles require our management to make estimates and assumptions about future events that affect the amounts reported in our consolidated financial statements and accompanying notes. Since future events and their effects cannot be determined with absolute certainty, actual results may differ from those estimates. Management makes adjustments to its assumptions and estimates when facts and circumstances dictate. We evaluate our estimates and assumptions on an ongoing basis and predicate those estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Management believes the following critical accounting policies encompass the more significant assumptions and estimates used in preparation of our consolidated financial statements. Allowance for Loan Losses.The allowance for loan losses represents the amount available for estimated probable losses existing in our loan portfolio. While the allowance for loan losses is maintained at a level believed to be adequate by management for estimated losses in the loan portfolio, the determination of the allowance is inherently subjective, as it involves significant estimates by management, all of which may be susceptible to significant change. 13 While management uses available information to make such evaluations, future adjustments to the allowance and the provision for loan losses may be necessary if economic conditions or loan credit quality differ substantially from the estimates and assumptions used in making the evaluations. The use of different assumptions could materially impact the level of the allowance for loan losses and, therefore, the provision for loan losses to be charged against earnings. Such changes could impact future financial results. We perform periodic, systematic reviews of our loan portfolios to identify potential losses and assess the overall probability of collection. These reviews include an analysis of historical default and loss experience, which results in the identification and quantification of loss factors. These loss factors are used in determining the appropriate level of allowance to cover the estimated probable losses in various loan categories. Management judgment involving the estimates of loss factors can be impacted by many variables, such as the number of years of actual default and loss history included in the evaluation. The methodology used to determine the appropriate level of the allowance for loan losses and related provisions differs for commercial and consumer loans, and involves other overall evaluations. In addition, significant estimates are involved in the determination of the appropriate level of allowance related to impaired loans. The portion of the allowance related to impaired loans is based on either (1) discounted cash flows using the loan’s effective interest rate, (2) the fair value of the collateral for collateral-dependent loans, or (3) the observable market price of the impaired loan. Each of these variables involves judgment and the use of estimates. For instance, discounted cash flows are based on estimates of the amount and timing of expected future cash flows. In addition to periodic estimation and testing of loss factors, we periodically evaluate qualitative factors which include: · changes in lending policies and procedures, including changes in underwriting standards and collection, charge-off, and recovery practices not considered elsewhere in estimating credit losses; · changes in international, national, regional, and local economic and business conditions and developments that affect the collectibility of the portfolio, including the condition of various market segments; · changes in the nature and volume of the portfolio and in the terms of loans; · changes in the experience, ability, and depth of lending management and other relevant staff; · changes in the volume and severity of past due loans, the volume of nonaccrual loans, and the volume and severity of adversely classified or graded loans; · changes in the quality of the institution’s loan review system; · changes in the value of underlying collateral for collateral-dependent loans; · the existence and effect of any concentrations of credit, and changes in the level of such concentrations; and · the effect of other external factors such as competition and legal and regulatory requirements on the level of estimated credit losses in the institution’s existing portfolio. Management judgment is involved at many levels of these evaluations. An integral aspect of our risk management process is allocating the allowance for loan losses to various components of the loan portfolio based upon an analysis of risk characteristics, demonstrated losses, industry and other segmentations, and other more judgmental factors. 14 RESULTS OF OPERATIONS Average Balances and Average Interest Rates Interest-earning assets averaged $1.78 billion for the third quarter of 2007, compared to $1.66 billion for the same period in 2006. For the quarter ended September 30, total loans receivable including loans held for sale, averaged $1.10 billion in 2007 and $917.0 million in 2006, respectively. For the same two quarters, total securities averaged $684.0 million and $739.7 million. The growth in interest-earning assets was funded by an increase in the average balance of interest-bearing liabilities, which increased from $1.43 billion for the third quarter of 2006 to $1.54 billion for the third quarter of 2007. Total interest-bearing deposits averaged $1.27 billion for the third quarter of 2007, compared to $1.19 billion for the third quarter of 2006 and average short-term borrowings were $217.1 million and $219.1 million for the third quarter of 2007 and 2006, respectively. Other borrowed money, which includes $50.0 million in Federal Home LoanBank (“FHLB”) advances known as convertible select borrowings, and junior subordinated debt averaged $55.2 million in the third quarter of 2007 compared to $13.9 million in the third quarter of 2006. The fully-taxable equivalent yield on interest-earning assets for the third quarter of 2007 was 6.59%, an increase of 14 basis points (“bps”)over the comparable period in 2006. This increase resulted from higher yields on our floating rate loans and securities during the third quarter of 2007 as compared to the same period in 2006. Approximately 10% of our investment securities have a floating interest rate and provide a yield that consists of a fixed spread tied to the one month LIBOR interest rate. Our floating rate loans represent approximately 35% of our total loans receivable portfolio. The majority of these loans are tied to the New York prime lending rate which increased 50 bps during the second quarter of 2006 and remained at that level until September 18, 2007 when the prime rate decreased by 50 bps. Subsequently, the New York prime lending rate decreased another 25 bps on October 31, 2007 following a similar decrease in the overnight federal funds rate by the Federal Open Market Committee. Going forward, we expect these two decreases in the prime lending rate will somewhat decrease our interest income received from our floating rate loan portfolio. The average rate paid on total interest-bearing liabilities for the third quarter of 2007 was 3.66%, compared to 3.79% for the third quarter of 2006. Our deposit cost of funds decreased from 2.47% in the third quarter of 2006 to 2.31% for the third quarter of 2007. The aggregate average cost of all funding sources for the Company was 3.16% for the third quarter of 2007, compared to 3.27% for the same quarter of the prior year. The average cost of short-term borrowings decreased from 5.36% in the third quarter of 2006 to 5.24% in the third quarter of 2007. The reason for the decrease in the Company’s deposit cost of funds and borrowing cost of funds is primarily related to the decrease in the average interest yield tied to the United States 91-day Treasury bill. The average interest rate of the 91-day Treasury bill decreased from 4.77% in the third quarter of 2006 to 3.72% in the third quarter of 2007, thereby significantly reducing the average interest rate paid on our indexed deposits. At September 30, 2007, approximately $748 million, or 46%, of our total deposits are those of local municipalities, school districts, not-for-profit organizations or corporate cash management customers, which are indexed to the 91-day Treasury bill. Also included in interest expense for the third quarter of 2007 is the full quarter impact of $15.0 million of Trust Preferred Securities that were issued on September 29, 2006 at an interest rate of 7.75%. Interest-earning assets averaged $1.76 billion for the first nine months of 2007, compared to $1.63 billion for the same period in 2006. For the same two periods, total loans receivable including loans held for sale, averaged $1.07 billion in 2007 and $887.0 million in 2006. Total securities averaged $692.8 million and $739.2 million for the first nine months of 2007 and 2006, respectively. 15 The growth in interest-earning assets was funded by an increase in the average balance of interest-bearing liabilities, which increased from $1.40 billion for the first nine months of 2006 to $1.52billion for the first nine months of 2007. Total interest-bearing deposits averaged $1.28 billion for the first nine months of 2007, compared to $1.15 billion for the first nine months of 2006 and short-term borrowings averaged $207.2 million and $229.0 million in the first nine months of 2007 and 2006, respectively. Long-term debt, which includes long-term FHLB borrowings as well as the junior subordinated debt associated with the Trust Preferred securities, averaged $38.1 million for the first nine months of 2007 as compared to $13.7 million for the same period in 2006. The fully-taxable equivalent yield on interest-earning assets for the first nine months of 2007 was 6.55%, an increase of 21 bpsover the comparable period in 2006. This increase resulted primarily from increased yields on our loans receivable as a result of the increases in the level of short-term market interest rates that occurred during the first half of 2006. The average rate paid on interest-bearing liabilities for the first nine months of 2007 was 3.81%, compared to 3.57% for the first nine months of 2006. Our deposit cost of funds increased from 2.27% in the first nine months of 2006 to 2.49% for the same period in 2007. The aggregate cost of all funding sources was 3.29% for the first nine months of 2007, compared to 3.07% as reported for the prior year. This increase was the result of a higher level of short-term interest rates present during the first three quarters of 2007 compared to the first three quarters of 2006. Net Interest Income and Net Interest Margin Net interest income is the difference between interest income and interest expense. Interest income is generated from interest earned on loans, investment securities, and other interest-earning assets. Interest expense is paid on deposits and borrowed funds. Changes in net interest income and net interest margin result from the interaction between the volume and composition of interest-earning assets, related yields, and associated funding costs. Net interest income is our primary source of earnings. There are several factors that affect net interest income, including: · the volume, pricing mix, and maturity of earning assets and interest-bearing liabilities; · market interest rate fluctuations; and · asset quality. Net interest income for the third quarter of 2007 increased by $2.0 million, or 15% over the same period in 2006. Interest income on interest-earning assets totaled $29.5 million for the third quarter of 2007, an increase of $2.6 million, or 10%, over 2006. Interest income on loans receivable increased by $3.3 million, or 20%, over the third quarter of 2006. The majority of this increase was related to a 20% increase in the balance of average loans receivable portfolio. Interest income on the investment securities portfolio decreased by $723,000, or 8%, for the third quarter of 2007 as compared to the same period last year.
